Citation Nr: 1132761	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  05-06 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a chronic skin condition, to include as due to service-connected residuals of cold weather injury and frostbite.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1956 to March 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Detroit, Michigan, Regional Office (the RO) of the Department of Veterans Affairs (VA) which found that new and material evidence had not been received to reopen the claim for service connection for a chronic skin condition.

This matter was previously before the Board in June 2007, February 2009, and August 2010.  In June 2007, the Board remanded the Veteran's claim for additional procedural and evidentiary development.  Such development was completed and the Veteran's claim was returned to the Board.  In February 2009, the Board granted the Veteran's petition to reopen his previously-denied claim and again remanded the Veteran's claim for further evidentiary development.  In August 2010, the Board remanded the Veteran's claim for further evidentiary development.  The Veteran's claim has been returned to the Board.

The Board observes that the Veteran requested a personal hearing in a July 2003 statement.  However, in his VA Form 9, the Veteran indicated that he no longer wanted a hearing.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).


FINDING OF FACT

The competent and probative evidence does not support a finding that the Veteran's skin condition is related to either his military service or his service-connected residuals of cold weather injury and frostbite.


CONCLUSION OF LAW

Entitlement to service connection for a skin condition, to include as secondary to residuals of cold weather injury and frostbite, is not warranted.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a chronic skin condition, to include as due to service-connected residuals of cold weather injury and frostbite.
 
In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in June 2007, February 2009, and August 2010, the Board remanded this claim and ordered either the agency of original jurisdiction (AOJ) or VA Appeals Management Center (AMC) to provide proper notice to the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA); obtain all pertinent VA and non-VA medical treatment records and associate them with the Veteran's claims folder; and schedule the Veteran for a VA examination and associate a report of the examination with the Veteran's claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was provided appropriate VCAA notice.  This will be discussed in greater detail below.  Additionally, treatment records from the VA Medical Center in Detroit, Michigan were obtained and associated with the Veteran's claims folder.  Further, the Veteran was afforded a VA examination in July 2009, and a report of the examination was associated with his claims folder.  The Veteran's claim was readjudicated via June 2008, December 2009, and April 2011 supplemental statements of the case (SSOCs).  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).


Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by letters mailed in January 2004 and July 2007, and notice with respect to the effective-date element of the claim, by letters mailed in March 2006 and July 2007.  Although the July 2007 VCAA letter as well as the March 2006 letter pertaining to the effective-date element of the claim were provided after the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of these letters.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the AMC readjudicated the Veteran's claim in June 2008, December 2009, and April 2011 SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.



Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, photographs, as well as VA treatment records.  

The Veteran was afforded a VA examination in July 2009 with an addendum dated in September 2010.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  He withdrew his request for a hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision.

Analysis

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2010); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Crucially, in this case, the Veteran has not indicated that his skin condition is aggravated by his service-connected residuals of cold weather injury and frostbite, nor does the competent and probative evidence of record demonstrate.  
 
In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As detailed above, in order to establish service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence of a disease or injury or evidence of a service-connected disability; and (3) evidence of a nexus between (1) and (2).  See Hickson and Wallin, both supra.

With respect to element (1), current disability, the competent medical evidence of record indicates diagnoses of a skin condition.  See, e.g., a VA treatment record dated in February 2006.  Accordingly, Hickson/Wallin element (1), current disability, is satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran asserts that he developed an itch response to sunlight while he was stationed in Korea.  See, e.g., the July 2009 VA examination report.    The Board notes that the Veteran is competent to attest to experiencing itching in service associated with sunlight.  There is nothing in the claims folder to suggest that the Veteran did not experience the itching as described and the Board finds his testimony regarding the incidents to be credible.  

This report of history also appears to be consistent with the Veteran's service records which document treatment in November 1958 for tinea cruris.  Accordingly, the Veteran's statements as well as his service treatment records indicate that he received treatment for a skin condition during his period of military service.  As such, Hickson element (2) has been met.  To the extent that the Veteran has contended that secondary service connection is warranted, Wallin element (2) has also been met; the Veteran is service-connected for residuals of cold weather injury and frostbite.

Turning to crucial element (3), medical nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's skin condition is not related to his military service or his service-connected residuals of cold weather injury and frostbite.

Specifically, the Veteran was afforded a VA examination in July 2009.  In addition to the results of a current examination of his skin condition, the VA examiner considered the Veteran's history of in-service treatment for his skin condition and itch response due to exposure to sunlight while stationed in Korea.  With regard to whether the Veteran's skin condition is related to his service-connected residuals of cold weather injury, after examination of the Veteran and review of his medical history, the examiner concluded that, "[the Veteran's] skin condition of skin photosensitivity reaction in my opinion is not related to his residuals of his service-connected frostbite..."  The examiner's rationale for her conclusion was based on her examination of the Veteran and review of his claims folder.  Moreover, she reported that frostbite is not a condition that would cause this type of skin residuals, and that the skin condition affected multiple areas in addition to those that were a result of a cold injury.   With respect to whether the Veteran's skin condition is related to his military service, a VA examiner concluded in an opinion dated in September 2010 that after review of the Veteran's claims folder, "I find absolutely no objective medical evidence indicating that [the Veteran's] chronic skin condition in fact had its onset before 1984."  His rationale was based on a review of the Veteran's claims folder, specifically noting the Veteran's March 1959 separation examination and subsequent postservice examinations which were negative for any skin condition until 1984.       

The July 2009 VA examination report with September 2010 addendum appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Further, in rendering the opinion, the VA examiner specifically considered the Veteran's entire medical history, and determined that the Veteran's current skin condition was not related to either his military service or service-connected residuals of cold weather injury and frostbite.  Furthermore, the conclusion reached is consistent with a prior opinion proffered by a VA physician in a March 2006 report.  In this report, the examiner noted that after reviewing the Veteran's claims folder, "[i]t is my opinion that [V]eteran's claimed skin condition ... is not caused by or a result of his service-connected frostbite conditions."

There is of record a medical opinion which appears to support the Veteran's claim that his current skin condition is related to his military service.  Specifically, L.S., M.D., noted in a June 2007 letter that the Veteran developed an itch response to sunlight while in service.  He subsequently concluded that "[t]he [Veteran's] EM findings represent the definitive diagnosis and are consistent with the history and clinical diagnosis (etiology) of Chronic Actinic Dermatitis (i.e. a skin photosensitivity reaction).  This process started in Korea as skin photosensitivity." 

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board notes that both the United States Court of Appeals for the Federal Circuit and the Court have specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Rather, in evaluating the probative value of competent medical opinion evidence, the Court has stated in pertinent part:  "The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..."  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board finds the opinion of Dr. L.S. to be less probative than the September 2010 VA opinion.  Specifically, it is not clear whether Dr. L.S. was linking the Veteran's current skin condition to the instance of tinea cruris during the Veteran's service.  Further, Dr. L.S. failed to provide a rationale for his opinion that the Veteran's skin condition began during military service or indicate that he reviewed the Veteran's medical history.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  Moreover, as discussed above, the September 2010 VA examiner specifically considered the Veteran's entire medical history, to include in-service treatment for tinea cruris as well as his photosensitivity reaction, and concluded that the Veteran's current skin condition did not have its onset until 1984.  Accordingly, the Board finds the report of Dr. L.S. to be of little probative value in determining whether the Veteran's current skin condition is related to his military service.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including itching), as a lay person is not competent to associate any of his claimed symptoms to his military service or service-connected residuals of cold weather injury and frostbite.  That is, the Veteran is not competent to opine on matters such as the etiology of his current skin condition.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his skin condition and either his military service or service-connected residuals of cold weather injury and frostbite to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had a skin condition continually since service.  However, the first postservice evidence of complaint of, or treatment for, a skin condition is dated in April 1984.  See a VA treatment record dated in April 1984.  This was more than 25 years after the Veteran left service in March 1959.    

While the Veteran is competent to report itching over the years since service, the Board notes that a skin disability was not reported at the time of his service discharge in March 1959 despite having an opportunity to report such symptoms.  The Board finds that his current statements regarding a continuity of a skin condition since service are not credible.  His March 1959 separation examination from service contradicts any current assertion that his current skin condition was manifested during service and has continued since such service.  There is no competent medical evidence that the Veteran complained of or was treated for a skin condition for many years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, Hickson/Wallin element (3) is not met, and the Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a chronic skin condition, to include as due to service-connected residuals of cold weather injury and frostbite.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a chronic skin condition, to include as due to service-connected residuals of cold weather injury and frostbite is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


